DETAILED ACTION
This action is in response to communication filed on 2/4/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 8812586 B1, (16) Particular embodiments can be implemented, in certain instances, to realize one or more of the following advantages. The described systems and techniques can be used to identify servers or application programs that originally caused an error, even if the error identifies a different server or application program as being a source of the error. The described system can be used to minimize network utilization by allocating application programs to appropriate servers. The system can also be used to detect an anomaly in the network, and to prevent the anomaly from spreading to additional severs and application programs. The system can also be used to predict a likely anomaly before the likely anomaly occurs, and to prevent the likely anomaly from occurring.
ii. US 20130283273 A1, [0197] As has been described, according to this embodiment where the combination of services that has caused an anomaly such as a shortage of resources in the past is stored in the service combination table 270 along with the relevant physical server 2, the management server 1 can avoid a combination of services that has a chance of causing an anomaly such as a shortage of resources when additionally reserving a new service. The management server 1 in a virtual computer system in which a service is provided by each of a plurality of virtual machines executed on the physical servers 2 can thus appropriately dispose the virtual machines and the services among the physical servers 2, and optimum reservation is accomplished. Specifically, there are cases where, although a shortage of resources is not caused at the time the execution of a combination of reserved services is started, the load of the services increases with the progress of the running term and the virtualizing part (the hypervisor 30) allocates more resources to the virtual machines 40 that execute the services. If the virtualizing part keeps increasing the amount of resources allocated to the plurality of services on the relevant physical server 2, the virtualizing part may become short of resources to allocate. The management server 1 therefore issues an alert about or avoids a combination of services that causes an anomaly such as a shortage of resources of the physical server 2 in long term, based on the history of the past anomaly.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446